  Case 1:17-cv-00984-CBA-PK Document 164 Filed 03/04/20 Page 1 of 2 PageID #: 830


                                                                                                        "SDisagfo;:
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                                                                        * mar ^21!
VINICIO VILLA, JESUS SALVADOR                      Index No. 17-cv-984(CBA)(PK)
GOMEZ,and GERMAN VENTURA,on
behalf of themselves and all other persons                            Civil Action
                                                                                                        ^'^OOKLYN Of
similarly situated,
                                                     STIPULATION CONCERNING CLASS
                        Plaintiffs,                          CERTIFICATION




HIGHBURY CONCRETE INC., THOMAS
GORMAN,THOMAS FOGARTY,and
BENNY GRIFFIN,

                        Defendants.


         IT IS HEREBY STIPULATED AND AGREED, by and between the attorneys for the

Plaintiffs, Vinicio Villa, Jesus Salvador Gomez and German Ventura, et al. (collectively,

"Plaintiffs"), and for the Defendants, Highbury Concrete, Inc., Thomas Gorman,Thomas Fogarty

and Benny Griffin (collectively,"Defendants"),that the class ofplaintiffs in this litigation pursuant

to Fed. R. Civ. P. 23 shall be certified and defined as follows:

                  All employees who worked for Highbury Concrete Inc. as
                  laborers (including, but not limited to, rebar workers,
                  carpenters and concrete strippers) in the state of New York
                  from February 22, 2011 through the date of this Order,

         IT IS FURTHER STIPULATED AND AGREED that named plaintiffs Vinicio Villa,

Jesus Salvador Gomez, and German Ventura will be appointed as class representatives, and

Samuel & Stein will be appointed as class counsel.

         IT IS FURTHER STIPULATED AND AGREED that tiie parties' consent to certification

of said class shall in no way be deemed a waiver of any party's right to challenge whether any

particular potential plaintiff is a proper class member, or whether any of the Defendants are




57438/0003-19752964vl
   Case 1:17-cv-00984-CBA-PK Document 164 Filed 03/04/20 Page 2 of 2 PageID #: 831



 ultimately liable for the payment of any particular class member^s alleged damages; accordingly,
 all such rights are hereby reserved,

          IT IS FURTHER STIPULATED AND AGREED that the proposed class notice filed by
 Plaintiffs, filed as Docket Entry 144-9, is approved as to form if modified in all respects to be
 consistent with the defined class above, and that Plaintiffs are authorized to have the letter

 translated into Spanish and any other language spoken by a substantial number of potential class

 members.


          IT IS FURTHER STIPULATED AND AGREED that within fourteen (14) days after

entry of this Order, Defendants will furnish Plaintiffs' counsel with a list containing the

names and last known addresses of all known potential Class members in machine-readable

electronic form.



DATED: New York,New York
             February 27,2020

  Attorneys for Plaintiffs, Vinicio Villa, Jesus   Attorneys for Defendants, Highbury
  Salvador Gomez and German Ventura, et al.        Concrete, Inc., Thomas Gorman, Thomas
                                                   F02


 By:.
 SAMUEL & STEIN'
 David Stein                                                  IGTZ P.O.
 David M,Nieporent                                          Gardner
 38 West 32"^ Street, Suite 1110                   Jason R. Finkelstein
 New York, New York 10001                          1325 Avenue of the Americas, 19^^ Floor
                                                   New York, New York 10019


SO ORDERED:



s/Carol Bagley Amon




57438/0003-19752964V1
